Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 02/15/22. 
Claims 1, 3, 7-8, 10, 14-17, and 19-20 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Note:
In the most recent amendments, applicants have included terms like “first communication channel” and “second communication channel” as well as claim limitations like “receiving, by the one or more computing devices, a pricing request for the specified product for the user from a second communication channel, the pricing request including user information, wherein a second set of rules for generating the pricing request corresponds to the second communication channel;” 
However, applicants originally submitted specification does not show the different communication channels, nor does the specification show how the communication channels are distinguished by the system to know that the user is requesting a pricing request from a first or second communication channel. In fact, applicants’ specification irrespective of the type of channel that transmitted the pricing request, given that the pricing request is received within a specified timeframe of the prequalification result. This part of the specification seems to indicate that the first and second communication channels are not important to the process of transmitting the information. 
Applicants are requested to provide more information on the support of these claim limitations so that the examiner can understand the scope of the claimed invention.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 8-14 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 15-20 is/are directed to a non-transitory computer-readable medium which is a statutory category.
Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “receiving, an initial prequalification request to generate a prequalification result for a user from a first communication channel; generating, a prequalification result in response to the initial prequalification request for the user; storing, the prequalification result in an applications database; generating, a pricing structure for a specified product for the user, based on the prequalification result using a set of rules corresponding to the first communication channel; storing, the pricing structure for the specified product for the user, in a pricing database, for a predetermined time frame, using a bookmarking micro- service; receiving, a pricing request for the specified product for the user from a second communication channel, the pricing request including user information, wherein a second set of rules for generating the pricing request corresponds to the second communication channel; querying, using a customer micro-service, to determine whether the prequalification result for the user exists, based on the user information; in response to determining the prequalification result for the user exists, querying, using the bookmark micro-service, to determine whether the pricing structure for the specified product has been generated for the user in the predetermined time frame; determining, that the initial prequalification request was transmitted via the first communication channel; and in response to determining the pricing structure for the specified product has been generated for the user in the predetermined time frame and that the initial prequalification request was transmitted via the first communication channel, transmitting, by the one or more computing devices, the pricing structure for the specified product generated using the first set of rules.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to providing a consistent pricing structure to the user no matter the channel or platform used once the user is pre-qualified and the pre-qualification picture is saved/bookmarked/stored for access anytime within a predetermined timeframe. Managing the consistency of prequalification pricing structure for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method for providing consistent pricing information, the method comprising: by one or more computing devices, by the one or more computing devices, the applications database, A system for providing consistent pricing information, the system comprising: a memory; a processor copulated to the memory, the processor configured to:, A non-transitory computer-readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to perform operations comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claims 1, 8 and 15 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-7, 9-14 and 16-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 2 recite “further comprising identifying, by the one or more computing devices, the pricing structure in the pricing database based on a prequalification identifier of the prequalification result and a user identifier of the user”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-14 and 16-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method for providing consistent pricing information, the method comprising: by one or more computing devices, by the one or more computing devices, the applications database, A system for providing consistent pricing information, the system comprising: a memory; a processor copulated to the memory, the processor configured to:, A non-transitory computer-readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to perform operations comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0026]-[0028], [0087]-[0091]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7, 9-14 and 16-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-14 and 16-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
		
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0267588) Cain; Ryan B. et al., and further in view of (US 2016/0171555) Buerger; David A. et al.

As per claims 1, 8 and 15: Cain shows:
A method for providing consistent pricing information, the method comprising (Cain: [0011], [0016]: method):
A system for providing consistent pricing information, the system comprising: a memory; a processor copulated to the memory, the processor configured to (Cain: [0007]: system, memory and processor):
	A non-transitory computer-readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to perform operations comprising (Cain: [0020]: computer readable medium):
	receiving, by one or more computing devices, an initial prequalification request to generate a prequalification result for a user from a first communication channel (Cain shows: [0079]: the equity determinations received may comprise dollar values. In some embodiments, the equity determinations received may correspond to fractional or relational values based on the original purchase price, based on a current value, or based on a standard price point. For example, the equity determination may indicate that a vehicle has equity of half its original purchase price or half a value of a similar car if purchased used today. [0107]: The equity may be determined based on the criteria selected by the dealer, which may include determining the equity in relation to the original purchase price, a current value of the vehicle, or a set value.);
generating, by one or more computing devices, a prequalification result in response to the initial prequalification request for the user (Cain: [0042]: may determine whether the consumer is prequalified by comparing the received consumer information with the qualification criteria. If the consumer meets the qualification criteria, then the consumer may be approved or "pass." If the consumer does not meet the qualification criteria, then the consumer may not be approved or "not pass."); 
storing, by the one or more computing devices, the prequalification result in an applications database (Cain: [0044] Similarly, the VEFS 102 may utilize the consumer information received from the dealer, the consumer, and/or the consumer credit data store 114 and the vehicle history received from the dealer, the consumer, and/or the vehicle history data store 108 to determine the vehicle's equity. [0060] The VEFS 102 includes the financing module 208.  In some embodiments, the financing module 208 may be stored in the mass storage device 210 as executable software code that is executed by the CPU 202.); 
generating, by the one or more computing devices, a pricing structure for a specified product for the user, based on the prequalification result using a set of rules corresponding to the first communication channel (Cain: [0079}: In some embodiments, the equity determinations received may correspond to fractional or relational values based on the original purchase price, based on a current value, or based on a standard price point.  For example, the equity determination may indicate 
that a vehicle has equity of half its original purchase price or half a value of a similar car if purchased used today. This reads on “pricing structure”); 
Regarding the claim limitations below:
“storing, by the one more computing devices, the pricing structure for the specified product for the user, in a pricing database, for a predetermined time frame, using a bookmarking micro- service” 
Even though Reference Cain shows qualification/ prequalification of the user, the reference does not show “bookmarking” as is recited in the claim. It should be noted that applicants originally submitted specification shows the term “bookmarking” as “The bookmark micro-service 112 may capture snapshots of pricing structures generated for a user and a particular product. The bookmark micro-service 112 may store and correlate the user to the pricing structure in the pricing database 148.” (See applicants’ originally submitted specification [0075]).
In light of this description, Reference Buerger shows “bookmarking” (Buerger shows screens of customer credit information at least in Fig. 7A, [0119]-[0121]).
Reference Cain and Reference Buerger are analogous prior art to the claimed invention because the references perform consumer credit information management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Buerger, particularly saving the screens with customer credit information (see Buerger at least in Fig. 4, #412: Generate Preapproval Offers, #420: Save Preapprovals, [0035] A client or customer that receives a pre-approved offer can access the benefits of a loan product over the system … on an on-demand basis, which means they can receive funding, with a simple acceptance/redemption from the client and fulfillment of the loan offer by the financial institution), in the disclosure of Reference Cain, particularly in the process of prequalification of the user (see Cain [0061]: identify a request, as received from the dealer using the dealer terminal 104 of FIG. 1 or from the consumer interacting with a dealer website or lender's widget, for a prequalification determination of the consumer with regard to a credit or other financing offer) in order to provide for a system that allows inclusion of additional data not found in the online database 120, in order to facilitate “on-demand” acceptance, the invention supports the fulfillment and funding of the pre-approved loan offer after the demand is sent by the customer through their acceptance and redemption of the loan offer as taught by Reference Buerger (see at least in [0035]) so that the process of prequalifying users can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing consumer credit information management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Cain in view of Reference Buerger, the results of the combination were predictable (MPEP 2143 A).
Further, Reference Cain in view of Reference Buerger shows:
receiving, by the one or more computing devices, a pricing request for the specified product for the user from a second communication channel, the pricing request including user information, wherein a second set of rules for generating the pricing request corresponds to the second communication channel (Cain shows: [0079]: the equity determinations received may comprise dollar values. In some embodiments, the equity determinations received may correspond to fractional or relational values based on the original purchase price, based on a current value, or based on a standard price point. For example, the equity determination may indicate that a vehicle has equity of half its original purchase price or half a value of a similar car if purchased used today. [0107]: The equity may be determined based on the criteria selected by the dealer, which may include determining the equity in relation to the original purchase price, a current value of the vehicle, or a set value.);
querying, by the one or more computing devices, the applications database, using a customer micro-service, to determine whether the prequalification result for the user exists, based on the user information (Cain shows: [0061]: the financing module 208 may be configured to identify a request, as received from the dealer using the dealer terminal 104 of FIG. 1 or from the consumer interacting with a dealer website or lender's widget, for a prequalification determination of the consumer with regard to a credit or other financing offer….. the vehicle information and/or the equity information may be saved as part of the consumer profile or as part of a vehicle profile); 
in response to determining the prequalification result for the user exists, querying, by the one or more computing devices, the pricing database, using the bookmark micro-service (see Buerger reference above for this limitation), to determine whether the pricing structure for the specified product has been generated for the user in the predetermined time frame (Cain shows: [0061]: the financing module 208 may be configured to identify a request, as received from the dealer using the dealer terminal 104 of FIG. 1 or from the consumer interacting with a dealer website or lender's widget, for a prequalification determination of the consumer with regard to a credit or other financing offer….. the vehicle information and/or the equity information may be saved as part of the consumer profile or as part of a vehicle profile); and 
determining, by the one or more computing devices, that the initial prequalification request was transmitted via the first communication channel (Cain shows: [0061]: the financing module 208 may be configured to identify a request, as received from the dealer using the dealer terminal 104 of FIG. 1 or from the consumer interacting with a dealer website or lender's widget, for a prequalification determination of the consumer with regard to a credit or other financing offer….. the vehicle information and/or the equity information may be saved as part of the consumer profile or as part of a vehicle profile); and
Regarding the claim limitations below, Reference Cain does not explicitly show “predetermined time frame” as is recited in the claim below. However, Buerger shows “predetermined time frame” (see Buerger [0105]: predetermined period of time, [0107]: Price Promise Pre-negotiated pricing for inventor). As such, Buerger shows the following limitation:
in response to determining the pricing structure for the specified product has been generated for the user in the predetermined time frame and that the initial prequalification request was transmitted via the first communication channel, transmitting, by the one or more computing devices, the pricing structure for the specified product generated using the first set of rules (see Buerger [0105]: predetermined period of time, [0107]: Price Promise Pre-negotiated pricing for inventor).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Buerger, particularly saving the screens with customer credit information (see Buerger at least in Fig. 4, #412: Generate Preapproval Offers, #420: Save Preapprovals, [0035] A client or customer that receives a pre-approved offer can access the benefits of a loan product over the system … on an on-demand basis, which means they can receive funding, with a simple acceptance/redemption from the client and fulfillment of the loan offer by the financial institution), in the disclosure of Reference Cain, particularly in the process of prequalification of the user (see Cain [0061]: identify a request, as received from the dealer using the dealer terminal 104 of FIG. 1 or from the consumer interacting with a dealer website or lender's widget, for a prequalification determination of the consumer with regard to a credit or other financing offer) in order to provide for a system that allows inclusion of additional data not found in the online database 120, in order to facilitate “on-demand” acceptance, the invention supports the fulfillment and funding of the pre-approved loan offer after the demand is sent by the customer through their acceptance and redemption of the loan offer as taught by Reference Buerger (see at least in [0035]) so that the process of prequalifying users can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing consumer credit information management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Cain in view of Reference Buerger, the results of the combination were predictable (MPEP 2143 A).

As per claims 2, 9 and 16: Further, Reference Cain in view of Reference Buerger shows:
further comprising identifying, by the one or more computing devices, the pricing structure in the pricing database based on a prequalification identifier of the prequalification result and a user identifier of the user (Cain shows: [0061]: the financing module 208 may be configured to identify a request, as received from the dealer using the dealer terminal 104 of FIG. 1 or from the consumer interacting with a dealer website or lender's widget, for a prequalification determination of the consumer with regard to a credit or other financing offer….. the vehicle information and/or the equity information may be saved as part of the consumer profile or as part of a vehicle profile).

As per claims 3, 10 and 17: Further, Reference Cain in view of Reference Buerger shows:
further comprising: 
identifying, by the one or more computing devices, a type of application associated with the first communication channel transmitting the initial prequalification request (Cain shows: [0008]: the one or more criteria is received via the interface and wherein the one or more criteria are selected based on lender or underwriter requirements, guidelines, or scoring models. It is reasonably understood that the type of application is determines the selection of the lender or underwriter requirements); 
identifying, by the one or more computing devices, a set of rules tied to the type of application transmitting the initial prequalification request (Cain shows: [0007]: The processor is also configured to receive one or more criteria for determining a prequalification status of the at least one consumer on the first list and identify which consumers of the first list have credit history records that satisfy the one or more criteria); and 
processing, by the one or more computing devices, the initial prequalification request based on the set of rules to generate the prequalification result (Cain shows: Fig. 7, [0028]: returning results of the prequalification to the requesting entity, also see [0043], [0064]).

As per claims 4, 11 and 18: Further, Reference Cain in view of Reference Buerger shows:
wherein the pricing structure includes product information, user information, and lender information (Cain shows: [0061]: the request for the prequalification determination may include vehicle information as well as information about the consumer (e.g., personal information, financial information, etc.) and the consumer identifier that identifies the consumer at the basis of the prequalification determination).

As per claims 5, 12 and 19: Further, Reference Cain in view of Reference Buerger shows:
further comprising: 
receiving, by the one or more computing devices, a second pricing request of the specified product for the user (Cain: [0042]: may determine whether the consumer is prequalified by comparing the received consumer information with the qualification criteria. If the consumer meets the qualification criteria, then the consumer may be approved or "pass." If the consumer does not meet the qualification criteria, then the consumer may not be approved or "not pass."); and 
generating, by the one or more computing devices, a second pricing structure for the specified product (Cain: [0079}: In some embodiments, the equity determinations received may correspond to fractional or relational values based on the original purchase price, based on a current value, or based on a standard price point.  For example, the equity determination may indicate that a vehicle has equity of half its original purchase price or half a value of a similar car if purchased used today. This reads on “pricing structure”).

As per claims 6, 13 and 20: Further, Reference Cain in view of Reference Buerger shows:
Regarding the claim limitations below, Cain does not explicitly show “an initial pricing request for the specified product”, however, Bueger shows “an initial pricing request for the specified product” ([0107]: Price Promise pre-negotiated price for a specific vehicle reads on the claim above.). As such Bueger shows:
further comprising: 
receiving, by the one or more computing devices, an initial pricing request for the specified product ([0107]: Price Promise pre-negotiated price for a specific vehicle reads on the claim above.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Buerger, particularly saving the screens with customer credit information (see Buerger at least in Fig. 4, #412: Generate Preapproval Offers, #420: Save Preapprovals, [0035] A client or customer that receives a pre-approved offer can access the benefits of a loan product over the system … on an on-demand basis, which means they can receive funding, with a simple acceptance/redemption from the client and fulfillment of the loan offer by the financial institution), in the disclosure of Reference Cain, particularly in the process of prequalification of the user (see Cain [0061]: identify a request, as received from the dealer using the dealer terminal 104 of FIG. 1 or from the consumer interacting with a dealer website or lender's widget, for a prequalification determination of the consumer with regard to a credit or other financing offer) in order to provide for a system that allows inclusion of additional data not found in the online database 120, in order to facilitate “on-demand” acceptance, the invention supports the fulfillment and funding of the pre-approved loan offer after the demand is sent by the customer through their acceptance and redemption of the loan offer as taught by Reference Buerger (see at least in [0035]) so that the process of prequalifying users can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly performing consumer credit information management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Cain in view of Reference Buerger, the results of the combination were predictable (MPEP 2143 A).

As per claims 7 and 14: Further, Reference Cain in view of Reference Buerger shows:
wherein receiving the initial prequalification request from an application of a first type executing on a user device and receiving the pricing request from an application of a second type executing on a seller device (Cain shows: [0061]: the request for the prequalification determination may include vehicle information as well as information about the consumer (e.g., personal information, financial information, etc.) and the consumer identifier that identifies the consumer at the basis of the prequalification determination).

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 10-14 of applicants remarks that “Rather, claim 1, as amended, allows for providing consistent data to a user. (Specification, 0011). Particularly, claim 1, as amended, tracks the communication channels a user may directly or indirectly submit prequalification or pricing requests for a loan for a specified product. Furthermore, claim 1, as amended, ensures that the user receives consistent prequalification and pricing data for a loan for the specified product irrespective of the communication channel used to transmit the request. As such, claim 1, as amended, recites limitations for ensuring data consistency. Therefore, claim 1, as amended, does not recite "certain methods of organizing human activity. Even if claim 1 previously recited a mental process (which Applicant does not concede), claim 1, as amended, has additional elements that integrate the alleged abstract idea into a practical application, or that amount to significantly more than the alleged abstract idea, because they show an improvement to the functioning of a computer and an improvement to another technology or technical field.” (see applicants remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding applicants’ arguments related to the grouping of the claims as a certain method of organizing human activities, these groups are used to identify if a claim recites an abstract idea. The groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Under step 2A, the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Further, applicants’ arguments related to 2A prong 2 and 2B have been addressed in the 101 rejection above. 
The claims are not a practical application, because the additional elements are such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed in order to detect whether the transactions were fraudulent. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility); Flook, 437 U.S. at 590 (step of adjusting an alarm limit based on the output of a mathematical formula was ‘‘postsolution activity’’ and did not render method patent eligible). 
For example, a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588–90. Thus, the mere application of an abstract method of organizing human activity in a particular field is not sufficient to integrate the judicial exception into a practical application.

Applicant’s Argument #2
Applicants argue on page(s) 15-16 of applicants remarks state that the prior art does not show the amended claims (see applicants remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see the note above. Applicants originally submitted specification does not show the different communication channels, nor does the specification show how the communication channels are distinguished by the system to know that the user is requesting a pricing request from a first or second communication channel. In fact, applicants’ specification in [0022] recites the pricing micro-service 108 may generate a pricing structure irrespective of the type of channel that transmitted the pricing request, given that the pricing request is received within a specified timeframe of the prequalification result. This part of the specification seems to indicate that the first and second communication channels are not important to the process of transmitting the information. 
In light of the specification, the prior art still reads on the amended claims. Please see 103 rejection above for details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(EP 1175654 A2) COHN STEPHEN G et al. This reference is related to automated financial scenario modeling tool having an intelligent graphical user interface.
NPL Reference:
Muath Alfawzan et al. Personal Loans Comparison Websites in Saudi Arabia: Challenges and Proposed Solution. 2018. 21st Saudi Computer Society National Computer Conference (NCC) (Page(s): 1-8). This reference shows Comparison-Shopping websites (CSWs) have emerged as important decision support tool for buyers and sellers. For buyers, they offer the ability to compare their purchase alternatives based on price, product features, and merchant reputation factors. For sellers, they provide a useful and more accurate information about potential customers and theirs needs which can directly affect sales. In fact, comparison-shopping websites mediate the interactions between customers and sellers in order to yield more efficient markets by increasing awareness of prices, product’s features and can encourage businesses to offer good value and more transparent pricing. In this paper, we have reviewed the role and usage of CSW in different markets with more focus on the challenges facing the comparing personal loans products in Saudi Arabia. That’s have results in a designing Personal Loans Comparison Tool (PLCT) that suits the Saudi market and comply with its regulations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624